EXAMINER’S AMENDMENT
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 06/24/2022 is acknowledged.

This application is in condition for allowance except for the presence of Claims 15-20 directed to the method claims of Group II, non-elected without traverse in applicant’s remarks filed 06/24/2022 in response to a restriction requirement mailed 04/28/2022.  The method Claims 15-20 of non-elected Group II are not eligible for rejoinder with the device Claims 1-14 of elected Group I, because non-elected Claims 15-20 neither depend from nor require all limitations of allowable Claims 1-14 (see MPEP § 821.04).
Accordingly, Claims 15-20 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, regarding Claim 6, Lines 3-4, the “input sensing unit” must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered):
The application has been amended as follows: 
Regarding the Specification:
	Amend the Title to recite the following:
DISPLAY PANEL INCLUDING PADS ON SIDE SURFACE THEREOF ADJACENT CONNECTION LINES HAVING REDUCED WIDTHS 

Regarding Claim 4:
In Line 4: Delete capitalized typographical error “at a”.  

Closest Prior Art of Record
See attached PTO-892 Notice of References Cited.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 & 6, each similarly including a display panel (e.g. see applicant’s Fig. 6B for reference) comprising, inter alia: 
-a plurality of connection lines disposed on and extending to a side surface of the base layer; and
a plurality of pads disposed on the side surface and electrically connected to the plurality of connection lines, respectively,
wherein each of the plurality of connection lines comprises a first area adjacent to the display area and a second area extending from the first area to the side surface of the base layer,
the second area is disposed adjacent to the plurality of pads,
the first area has a width greater than a width of the second area, and
the width of the second area is substantially the same as a width of each of the plurality of pads.
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892